          Case 1:17-cv-00103-TJC Document 74 Filed 06/12/19 Page 1 of 5



Domenic A. Cossi
Jory C. Ruggiero
WESTERN JUSTICE ASSOCIATES PLLC
303 West Mendenhall Street Suite 1
Bozeman, MT 59715
(406)587-1900
domenic@westernjusticelaw.com
jory@westernjusticelaw.com

Attorneys for Defendant/Counterclaimant Kinkaid



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION



UNITED FIRE & CASUALTY                            Cause No. DV-17-103-BLG-SPW-
COMPANY,                                          TJC


              Plaintiff/Counterclaim
              Defendant,
                                                      REPLY BRIEF IN SUPPORT OF
                                                       MOTION FOR ATTORNEY
                                                           FEES AND COSTS
    vs.


KINKAID CIVIL CONSTRUCTION
LLC,


              Defendant/Counterclaimant




Reply Brief in Support of Motion for Attorney Fees and Costs                Page 1
         Case 1:17-cv-00103-TJC Document 74 Filed 06/12/19 Page 2 of 5



                               I.     INTRODUCTION

       On May 15, 2019, Kinkaid Civil Construction, LLC filed a Motion For

Attorney Fees and Costs related to this action. The basis for the Motion was the

“insurance exception” to the America Rule, which requires that attorney fees be

awarded if an insured is forced to pursue litigation to obtain the benefits of its

insurance policy. See Mlekush v. Farmers Ins. Exch., 2017 MT 256, ¶ 24, 389

Mont. 99, 105, 404 P.3d 704, 708; and Estate of Gleason v. Cent. United Life Ins.

Co., 2015 MT 140, ¶ 81, 379 Mont. 219, 238, 350 P.3d 349, 362.

       United Fire & Casualty Company (United Fire), responded on May 29,

2019. United Fire agrees that attorney fees may be awarded if Kinkaid prevails on

its “subsidence claim,” which is the subject of Kinkaid’s Motion for Partial

Summary Judgment also filed on May 15, 2019. However, United Fire asserts that

Kinkaid should not be awarded attorney fees for its attorneys’ efforts to maintain

United Fire’s defense of the underlying claim, which is the subject to United Fire’s

Motion For Summary Judgment also filed on May 15, 2019. United Fire asserts

that the insurance exception to the American Rule does not apply to that claim and

United Fire has done what it is supposed to. United Fire is not seeking recoupment

of defense costs in the underlying case from Kinkaid, which it asserts prevents the

“insurance exception” to the American Rule from applying and that the declaratory

judgment act does not allow an award of attorney fees to Kinkaid on this issue.



Reply Brief in Support of Motion for Attorney Fees and Costs                     Page 2
         Case 1:17-cv-00103-TJC Document 74 Filed 06/12/19 Page 3 of 5



       As discussed below, the “insurance exception” to the American Rule applies

to this entire case and United Fire should be required to pay all attorney fees.

Both United Fire and Kinkaid agree that additional briefing should be ordered at

the end of the case as to the appropriate amount of attorney fees.

                                  II.    ARGUMENT

A.     The Insurance Exception To The American Rule Applies To Both the
       Subsidence Claim and the Duty To Defend Claim

       The “insurance exception” to the American Rule applies to require an award

of attorney fees when and insured is “forced to resort to legal action against the

insurer to obtain the full benefit of the insurance contract.” Estate of Gleason, ¶

81. In Estate of Gleason, an insured recovered attorney fees on both a contract

claim and UTPA claim because the claims were prosecuted simultaneously. In

holding that attorney fees were appropriate on all causes of action in that case, the

Supreme Court stated:

       CULI cites Sampson v. Nat'l Farmers Union, 2006 MT 241, 333
       Mont. 541, 144 P.3d 797, for the proposition that attorney's fees may
       not be awarded in UTPA actions. CULI misstates our holding in
       Sampson. Sampson involved the question of whether attorney’s fees
       could be awarded as damages in a UTPA action. We looked to the
       construction of the UTPA and concluded that, because the legislature
       had not seen fit to construct the UTPA to provide for the recovery of
       attorney's fees, such fees were not allowed as damages in a UTPA
       action. Sampson, ¶ 22. See also Jacobsen, ¶¶ 18–24. However, we
       also restated our commitment to the insurance exception of the
       American Rule. Sampson, ¶ 19. The insurance exception did not
       apply in Sampson, because the prevailing party was not the insured. It
       applies to the Estate in this case.

Reply Brief in Support of Motion for Attorney Fees and Costs                       Page 3
           Case 1:17-cv-00103-TJC Document 74 Filed 06/12/19 Page 4 of 5



Estate of Gleason, ¶ 83.

       Here, not only is the duty to defend issue being litigated at the same time as

the coverage issue, but defense costs are a benefit of the policy. While United Fire

is not seeking recoupment, it is seeking to end its duty to defend. It could have

chosen to defend under a reservation of rights and only sought to determine

whether its duty to indemnify was triggered by the verdict in the underlying case.

However, it did not and is now seeking to withdraw benefits under the policy, just

before the trial in the underlying case.

       If Kinkaid prevails on the duty to defend, United Fire will have “forced”

Kinkaid “to resort to legal action against the insurer to obtain the full benefit of the

insurance contract.” Estate of Gleason, ¶ 81 (underline added).

       Thus, attorney fees should be awarded on the entirety of this case, pursuant

to subsequent briefing on the appropriate amount once all issues have been

decided.

                                 III.   CONCLUSION

       The insurance exception to the American Rule applies to the entirety of this

case. As Kinkaid and United Fire agree, the appropriate amount should be

determined after all issues are decided and the Stimac factors can be fully

addressed.




Reply Brief in Support of Motion for Attorney Fees and Costs                      Page 4
          Case 1:17-cv-00103-TJC Document 74 Filed 06/12/19 Page 5 of 5



        DATED this 12th day of June, 2019.


                                   WESTERN JUSTICE ASSOCIATES, PLLC

                                   By: /s/ Domenic A. Cossi
                                      Domenic A. Cossi
                                     Attorney for Defendant and
                                          Counterclaim Plaintiff



                           CERTIFICATE OF SERVICE


       I hereby certify that on this 12th day of June, 2019, a true and correct copy of
this document was served on the following person(s) by:


_1,2_         CM/ECF
_____         Hand Delivery
_____         Mail
_____         Overnight Delivery Service
_____         Fax
_____         E-Mail

1.      Clerk of U.S. District Court

2.      Katherine S. Huso
        MATOVICH, KELLER & HUSO, P.C.
        2812 1st Avenue North, Suite 225
        P.O. Box 1098
        Billings, MT 59103-1098
        khuso@mkhattorneys.com
        Attorney for Plaintiff/Counter Defendant


                                                 By: /s/ Domenic A. Cossi
                                                    Domenic A. Cossi



Reply Brief in Support of Motion for Attorney Fees and Costs                     Page 5
